DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered. Claims 1-7, 9-11 and 14-22 are currently pending in the application. An action follows below:
Response to Arguments
The rejections under 35 U.S.C. 103 in the previous Office action dated 12/03/2020 have been withdrawn in light of the amendment to the claims. See the new ground of rejections below.
Claim Objections
Claim 1 is objected to under 37 CFR 1.75(a) because although this claim meets the requirement 112/2d, i.e., the metes and bounds are determinable, however, “device, for under control of an illumination control signal provided at the illumination control signal terminal, electrically connecting the reference signal terminal to the first node and electrically connecting” in lines 21-23 should be changed to -- device and the illumination control sub-circuit, for under control of an illumination control signal provided at the illumination control signal terminal, electrically connects the reference signal terminal to the first node and electrically connects in order to clarify the claimed limitations. 
In addition to claim 1, “the second pole” in line 20 should be changed to --  a second pole -- because there is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “a first node” in line 7 should be changed to --  the first node -- because of sufficient antecedent basis for this limitation in lines 17-18 of independent claim 1; “a reference signal terminal” in lines 9-10 should be changed to --  the reference signal terminal -- because of sufficient antecedent basis for this limitation in line 17 of independent claim 1; and “a second pole” in line 13 should be changed to the second pole -- because of sufficient antecedent basis for this limitation in line 20 of independent claim 1. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “a control pole of the driving transistor” in line 12 should be changed to --  the control electrode of the driving transistor -- to make the claimed limitation consistent with the limitation in lines 9-10 of this claim and in claims 1 and 10. Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9-11 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2015/188520 A1; see the corresponding US 2016/0267843 A1 for the following citations; hereinafter Wang) in view of Yamamoto et al. (US 2010/0309184 A1; hereinafter Yamamoto,) and further in view of Li et al. (US 2013/0162508 A1; hereinafter Li.)
As per claim 1, Wang discloses a pixel driving circuit (see Fig. 1) comprising: 
	a pixel compensation circuit (see Fig. 1, disclosing a pixel compensation circuit comprising elements [T1-T7, C1, M1-M6]) comprising a driving transistor (T7) for driving a light-emitting device (D) in a pixel and an initialization transistor (T1), a first pole of the initialization transistor (T1) being coupled to an initialization signal terminal ("ini" terminal) for receiving an initialization signal (Vini signal,) a second pole of the initialization transistor (T1) being coupled to a control/gate electrode of the driving transistor (T7) see Fig. 1, disclosing a second pole/electrode/terminal of the initialization transistor M4 being coupled to a control/ gate electrode of the driving transistor M1,)
	wherein the pixel compensation circuit further comprises a reference signal terminal (ref signal terminal; Fig. 1,) a first node (N2), and an illumination control sub-circuit (see Fig. 1, disclosing an illumination control sub-circuit comprising elements [T5, T6]) and
 	wherein the illumination control sub-circuit is connected to an illumination control signal terminal (EM terminal), the reference signal terminal (ref), the first node (N2), the second pole of the driving transistor (the second pole connected to the transistors [T3, T6]), and a first/anode terminal of the light-emitting device (D) (see Fig. 1) and the illumination control sub-circuit, for under control of an illumination control signal (EM signal) provided at the illumination control signal terminal (EM terminal), electrically connects the reference signal terminal (ref terminal) to the first node (N2) (see Fig. 1; ¶ [0049]) and electrically connects the second pole of the driving transistor (T7) and the first/anode terminal of the light-emitting device (D) such that the light-emitting device (D) is driven to emit light (see Fig. 1; ¶ [0055].)

a signal input sub-circuit” and “a leakage suppression sub-circuit”, as claimed.
Regarding to the claimed signal input sub-circuit, in the same field of endeavor, Yamamoto discloses a circuit (10) in a display device (see Fig. 1; Abstract) comprising: a transistor T1 and a signal input sub-circuit including a transistor T2 and its connections, wherein the signal input sub-circuit is coupled between a control signal terminal (which receives a control signal D) and a control/gate electrode/terminal of the transistor T1, for selectively providing a control signal D, which is received from the control signal terminal, to the control/gate electrode/terminal of the transistor T2 under control of the control signal D.
Moreover, as shown in Yamamoto FIG. 1, since the control/gate electrode/terminal and the drain electrode/terminal of the transistor T2 are connected to each other, the control/gate electrode/terminal and the drain electrode/terminal of the transistor T2 are always input with the same signal. As such, even if the control signal D is affected by noise during the bootstrap operation and the potential of the control signal D is pulled down to the low level side, no potential difference between the control/ gate electrode/terminal and the drain electrode/terminal of the transistor T2 occurs, and therefore the transistor T2 which otherwise would be turned on is not turned on. Thereby, the influence of the noise mixed in the control signal D does not occur at the node n1. Therefore, it is possible to perform an accurate bootstrap operation and output an input signal with the potential level of VDD at the output terminal OUT as it is. See Yamamoto ¶¶ [0138]-[0144]. It can be seen that the benefit of the above technical features is to reduce the influence of noise of the input signal to the controlled transistor T1 by utilizing the above-discussed signal input sub-circuit, thereby accurately controlling the switching state of the controlled transistor T1.
	Wang, as discussed above, discloses that the initialization transistor (T1) is a TFT as a switching transistor and a reset switch signal voltage (VReset) is directly applied to the control/ gate electrode/terminal of the initialization transistor T1 to control the switching on and off of the initialization transistor T1, that is, the reset signal terminal (Reset) is directly connected to the control/gate electrode/terminal of the initialization transistor T1 (see Wang at least Figs. 1, 3; ¶ [0057], disclosing a reset switch signal voltage VReset directly applied to the control/ gate electrode/terminal of the initialization transistor T1 to control the initialization transistor T1 switching on during the period t1 and off during periods [t2, t3].) Yamamoto discloses the T1) being TFT as switch transistors (see Yamamoto at least Fig. 1; ¶ [0135]; ¶ [0137]:1-9, disclosing both the transistors (T1, T2) being TFTs and switching on and off) and, as discussed above, discloses to use the above-discussed signal input sub-circuit to reduce the influence of noise of the input signal to the controlled transistor (T1) by utilizing the above-discussed signal input sub-circuit, thereby accurately controlling the switching state of the controlled transistor (T1). Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the signal input sub-circuit between the control/gate electrode of the initialization transistor T1 and the reset signal terminal (Reset) in the Wang pixel driving circuit, in view of the teaching in the Yamamoto reference, to improve the above modified pixel driving circuit of the Wang reference for the predictable result of at least reducing the influence of noise of the input signal to the initialization transistor, thereby accurately controlling the switching state of the initialization transistor.
	Regarding to the claimed leakage suppression sub-circuit, in the same field of endeavor, Li discloses a driving circuit in a display device (see at least Fig. 2; Abstract) comprising: a TFT 23 and a leakage suppression sub-circuit including a suppression capacitor 28 and respectively coupled to a leakage control signal terminal, for receiving a second clock signal 22 as the claimed  leakage control signal, and the control/gate electrode of the TFT 23, wherein the leakage suppression sub-circuit is configured so that: the leakage suppression sub-circuit is charged or discharged under control of a leakage control signal 22 received from the leakage control signal terminal and the TFT 23 is turned off by the leakage suppression sub-circuit being charged or discharged (See Figs. 2, 4, 5; ¶¶ [0036]-[0047], discussing: the first clock signal CK is switched from the first high potential HI to the first low potential LI such that the parasitic capacitance 231 in the TFT 23 generates a coupling effect, and the size of the parasitic capacitance 231 is large, so that the potential of the control terminal 27 is pulled up. At this time, the second clock signal XCK is converted from the second low potential L2 to the second high potential H2 such that the suppression capacitor 28 generates a coupling effect, thereby causing the potential of the control terminal 27 to be pulled down; when the first clock signal CK is switched from the first low potential LI to the first high potential HI, the second clock signal XCK is converted from the second high potential H2 to the second low potential L2. Due to the potential conversion of the first clock signal CK, the parasitic capacitance 231 is internally coupled, thereby making the potential of the control terminal 27 is pulled down. At this time, since the second clock signal XCK performs an opposite potential conversion, the internal coupling of the suppression capacitor 28 is suppressed, thereby causing the potential of the control terminal 27 to be pulled up (corresponding to "the leakage suppression module is used to increase the voltage difference between the control electrode and the second electrode of the first TFT under the control of the control signal terminal",) thereby avoiding the current leakage resulting from the variation characteristic of the TFT to improve image quality. The suppression capacitor 28 can effectively suppress the change of the potential of the control terminal 27, canceling the influence on the potential of the control terminal 27 due to the coupling of the parasitic capacitance 231, maintaining the stability of the potential of the control terminal 27, thereby ensuring that the voltage output from the TFT 23 remains normal.)
	Wang, as discussed above, discloses the initialization transistor (T1) being TFT as a switching transistor (or see Wang at least Figs. 1, 3; ¶ [0057], disclosing a reset switch signal voltage VReset directly applied to the control/ gate electrode/terminal of the initialization transistor T1 to control the initialization transistor T1 switching on during the period t1 and off during periods [t2, t3].) Li discloses the TFT 23 being a switch transistor (see the above discussion; or Li at least Fig. 2; ¶¶ [0044]-[0045], disclosing the TFT 23 switching on and off under the control of potential terminal 27) and concerns a drawback of current leakage resulting from variation characteristic of the switching TFT 23 by teaching the use of a leakage suppression sub-circuit comprising a suppression capacitor 28 to effectively suppress the change of the potential of the control terminal 27 connected directly to the gate of the switching TFT 23, to cancel the influence on the potential of the control terminal 27 (or the gate of the switching TFT 23) due to the coupling of the parasitic capacitance 231, to maintain the stability of the potential of the control terminal 27 (or the gate of the switching TFT 23,) thereby avoiding the occurrence of the switching transistor off-state leakage current and ensuring that the voltage output from the switching TFT 23 remains normal. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the leakage current suppression sub-circuit connected to the gate/control electrode of the Wang initialization transistor, in view of the teaching in the Li reference, to improve the above modified pixel driving circuit of the Wang reference for the predictable result of at least avoiding the occurrence of the transistor off-state leakage current.

	
As per claim 2, the above modified Wang obviously renders the leakage suppression sub- circuit further configured to: changing a voltage difference between the control electrode of the initialization transistor and the second pole of the initialization transistor under control of the leakage control signal to cause the initialization transistor to be further turned off (see Li at least Fig. 2; ¶¶ [0044]-[0047], disclosing the leakage suppression sub- circuit (28) further configured to: changing a voltage difference between the control/gate electrode of the transistor 23 (as the Wang initialization transistor T1, as modified above) and the second pole of the transistor 23 (as the Wang initialization transistor T1, as modified above) under control of the leakage control signal 22 to cause the initialization transistor to be further turned off.)
	
		As per claim 3, the above modified Wang discloses the initialization transistor being an P-type transistor (see Wang Fig. 1, disclosing the initialization transistor T1 being an P-type transistor), instead of an N-type transistor as claimed. However, Yamamoto further teaches that the replacement between the P-type transistor and the N-type transistor to produce the same predictable result is a mere design choice and is within a person of ordinary skill person in the art (see Yamamoto at least Figs. 1, 31, 32; ¶ [0135]; ¶ [0137].)
	Moreover, this instant application also discloses that the initialization transistor (M0) can be an P-type transistor or an N-type transistor (see at least Figs. 1-2; page 10, lines 23-25.)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to replace the Wang P-type initialization transistor with the N-type initialization transistor, as desired as claimed, to obtain the same predictable result. Accordingly, the above modified Wang obviously renders the changing comprising: reducing the voltage difference between the control electrode of the initialization transistor and the second pole of the initialization transistor (see Li at least Fig. 2; ¶¶ [0044]-[0047], disclosing the [[initialization]] transistor 23 being an N-type transistor and the changing comprising: reducing the voltage difference between the gate/control electrode of the [[initialization]] transistor 23 and the second pole of the [[initialization]] transistor 23.)

see Wang Fig. 1, disclosing the initialization transistor T1 being an P-type transistor) and the changing comprising: increasing the voltage difference between the control electrode of the initialization transistor and the second pole of the initialization transistor (see Li at least Fig. 2; ¶¶ [0044]-[0047], disclosing the [[initialization]] transistor 23 being an N-type transistor) and the changing comprising: reducing the voltage difference between the gate/control electrode of the [[initialization]] N-type transistor 23 and the second pole/electrode of the [[initialization]] N-type transistor 23; further see the discussion in the rejection of claim 3 regarding to the replacement between the P-type transistor and the N-type transistor; thereby rendering that when the initialization is an P-type transistor, the changing comprising: increasing the voltage difference between the control electrode of the initialization P-type transistor and the second pole of the initialization P-type transistor.)
As per claim 5, the above modified Wang obviously renders that the leakage control signal comprises a pulse signal including a high level period and a low level period in each pulse cycle of the pulse signal (see Li Fig. 5); wherein the leakage suppression sub-circuit is configured to: charge the leakage suppression sub-circuit by the high level period of the pulse signal, and discharge the leakage suppression sub-circuit by the low level period of the pulse signal (see Li at least Fig. 5; ¶ [0047],) and wherein in the pulse cycle, a duration of the low level period for discharging is greater than that of the high level period for charging (see Li at least Fig. 5; ¶ [0047].)
As per claim 6 , the above modified Wang obviously renders that wherein the leakage control signal comprises a pulse signal including a high level period and a low level period in each pulse cycle of the pulse signal (see Li Fig. 5); wherein the leakage suppression sub-circuit is configured to: charge the leakage suppression sub-circuit by the high level period of the pulse signal, and discharge the leakage suppression sub-circuit by the low level period of the pulse signal (see Li at least Fig. 5; ¶ [0047],) and wherein in the pulse cycle, a duration of the low level period for discharging is less than that of the high level period for charging (see Li at least Fig. 5; ¶ [0047].)
As per claim 7, the above modified Wang obviously renders the signal input sub-circuit comprising: a first switch transistor, wherein a control electrode and a first pole of the first switch transistor are both coupled to the reset signal terminal, and a second pole of the first see the discussion in the rejection of claim 1; or see Yamamoto Fig. 1, disclosing a first switch transistor T2, wherein a control electrode and a first pole of the first switch transistor T2 are both coupled to the [[reset]] signal terminal D, and a second pole of the first switch transistor is coupled to the control electrode of the [[initialization]] transistor T1.)
As per claim 9, the above modified Wang obviously renders the leakage suppression sub- circuit comprising: a first capacitor, wherein the first capacitor has a first terminal coupled to the leakage control signal terminal and a second terminal coupled to the control electrode of the initialization transistor (see the discussion in the rejection of claim 1; or see Li Fig. 2, disclosing the leakage suppression sub- circuit comprising: a first capacitor 28, wherein the first capacitor has a first terminal coupled to the leakage control signal terminal 22 and a second terminal coupled to the control electrode of the [[initialization]] transistor 23.)

As per claim 10, the above modified Wang obviously renders:
	wherein the pixel compensation circuit further comprises a data write sub-circuit, a reset sub-circuit, a compensation control sub-circuit, and a storage sub-circuit (see Wang at least Fig. 1, disclosing the pixel compensation circuit further comprising a data write sub-circuit comprising a transistor T4, a reset sub-circuit comprising a transistor T2, a compensation control sub-circuit comprising a transistor T3, and a storage sub-circuit comprising a capacitor C1;)
	wherein the first pole of the driving transistor is coupled to a first power terminal (see Wang Fig. 1, disclosing the first pole of the driving transistor T7 coupled to a first power terminal ELVDD;)
	wherein the data write sub-circuit is respectively coupled to a data signal terminal, a scan signal terminal and the first node, for providing a data signal provided at the data signal terminal to the first node under control of a scanning signal provided at the scan signal terminal (see Wang Fig. 1, disclosing the data write sub-circuit T4 respectively coupled to a data signal terminal Data, a scan signal terminal Gate and the first node N2, for providing a data signal provided at the data signal terminal to the first node N2 under control of a scanning signal provided at the scan signal terminal;)
see Wang Fig. 1, disclosing the reset sub-circuit T2 respectively connected to the reset signal terminal Reset, a reference signal terminal ref, and the first node N2, for providing a reference signal ref provided at the reference signal terminal to the first node N2 under control of the reset signal Reset;)
	wherein the compensation control sub-circuit is respectively coupled to the scan signal terminal, the control electrode of the driving transistor, and the second pole of the driving transistor, for electrically coupling the control electrode of the driving transistor to the second pole of the driving transistor under control of the scanning signal (see Wang Fig. 1, disclosing the compensation control sub-circuit T3 respectively coupled to the scan signal terminal Gate, the control electrode of the driving transistor T7, and the second pole of the driving transistor T7, for electrically coupling the control electrode of the driving transistor T7 to the second pole of the driving transistor T7 under control of the scanning signal Gate;) and
	wherein the storage sub-circuit is respectively coupled to the first node and the control electrode of the driving transistor, for being charged or discharged under control of a signal at the first node and a signal at the control electrode of the driving transistor and maintaining a voltage difference between the first node and the control electrode of the driving transistor stable when the control electrode of the driving transistor is in a floating state (see Wang Fig. 1, disclosing the storage sub-circuit C1 respectively coupled to the first node N2 and the control electrode of the driving transistor T7, for being charged or discharged under control of a signal at the first node N2 and a signal at the control electrode of the driving transistor T7 and maintaining a voltage difference between the first node N2 and the control electrode of the driving transistor T7 stable when the control electrode of the driving transistor T7 is in a floating state.) 

	As per claim 11, the above modified Wang discloses: 
 	wherein the data write sub-circuit comprises a second switch transistor (T4) having a control/gate electrode coupled to the scan signal terminal (Gate), a first pole coupled to the data signal terminal (Data), and a second pole coupled to the first node (N2) (see Wang Fig. 1;) 
T2) having a control/gate electrode coupled to the reset signal terminal (Reset), a first pole coupled to the reference signal terminal (ref), and a second pole coupled to the first node (N2) (see Wang Fig. 1;) 
 	wherein the compensation control sub-circuit comprises a fourth switch transistor (T3) having a control/gate electrode coupled to the scan signal terminal (Gate), a first pole coupled to the control/gate electrode of the driving transistor (T7), and a second pole coupled to the second pole of the driving transistor (T7) (see Wang Fig. 1;)
 	wherein the storage sub-circuit comprises a second capacitor (C1) having a first terminal coupled to the first node (N2) and a second terminal coupled to a control/gate pole/electrode of the driving transistor (T7); (see Wang Fig. 1;) and 
 	wherein the illumination control sub-circuit comprises a fifth switch transistor (T5) and a sixth switch transistor (T6) (see Wang Fig. 1;) wherein a control/gate electrode of the fifth switch transistor (T5) is coupled to the illumination control signal terminal (EM), a first pole of the fifth switch transistor (T5) coupled to the reference signal terminal (ref), and a second pole of the fifth switch transistor (T5) is coupled to the first node (N2); a control/gate pole/electrode of the sixth switch transistor (T6) is coupled to the illumination control signal terminal (EM), a first pole of the sixth switch transistor (T6) is coupled to the second pole of the driving transistor (T7), and a second pole of the sixth switch transistor (T6) is coupled to the first/anode terminal of the light-emitting device (D) (see Wang Fig. 1.)

	As per claim 14, the above modified Wang, as discussed in the rejection of claim 1, further discloses a display device comprising: a light-emitting device (D; Wang Fig. 1) and the pixel driving circuit according to claim 1 for driving the light- emitting device (see Wang at least ¶¶ [0068]-[0069].)
	
	As per claim 15, the above modified Wang, as discussed in the rejection of claim 1, further discloses an operating method for a pixel driving circuit according to claim 1, the method comprising operations in three phases, a reset phase during a first period “t1”, a data writing phase during a second period “t2”, and a light-emitting phase during a third period “t3” (see Wang Fig. 3; ¶¶ [0057]-[0059],)

	  	configuring the reset signal to turn the signal input sub-circuit off (as shown in Wang Figs. 1 and 3, the above modified Wang, as discussed in the rejection of claim 1, obviously renders the reset signal (Reset) supplied to the gate/control electrode of the transistor [[T2 of Yamamoto]] of the signal input sub-circuit to turn off the transistor [[T2 of Yamamoto]] of the signal input sub-circuit in the data writing phase during the period “t2”,) 
	  	charging the leakage suppression sub-circuit by the leakage control signal to turn off the initialization transistor (the above modified Wang, as discussed in the rejection of claim 1, obviously renders the leakage suppression sub-circuit [[the capacitor 28 of Li]] charged by the high level of the leakage control signal to provide a high level voltage to the gate of the initialization P-type transistor T1 of Wang, thereby turning off the initialization transistor T1 of Wang,) and 
	  	changing a voltage difference between the control electrode of the initialization transistor and the second pole of the initialization transistor by the leakage suppression sub-circuit under control of the leakage control signal (see the discussion in the rejection of claims 2, 5 and 6); 
	in the light-emitting phase, 
  	  	keeping the signal input sub-circuit off by the reset signal (as shown in Wang Figs. 1 and 3, the above modified Wang, as discussed in the rejection of claim 1, obviously renders the signal input sub-circuit [[of Yamamoto]] maintained off by the high level voltage of the reset signal (Reset of Wang) in the light-emitting phase during the period “t3”;)
  	  	maintaining the charging of the leakage suppression sub-circuit by the leakage control signal to further turn off the initialization transistor (as shown in Wang Figs. 1 and 3, the above modified Wang, as discussed in the rejection of claim 1, obviously renders the charging of the leakage suppression sub-circuit [[of Li]] maintaining by the high level voltage of the leakage control signal [[22 of Li]] to further turn off the initialization P-type transistor T1 of Wang;) and 
  	  	driving, by the driving transistor, the light-emitting device to emit light (see Wang at least Figs. 1 and 3; ¶ [0055]; ¶ [0059], disclosing the driving transistor (T7) driving the light-emitting device D to emit light in the light-emitting phase “t3”.)
	

	in an initialization phase, 
	  	providing the reset signal to the control electrode of the initialization transistor by the signal input sub-circuit under control of the reset signal (as shown in Wang Figs. 1 and 3, the above modified Wang, as discussed in the rejection of claim 1, obviously renders the reset signal [Reset of Wang] provided to the control/gate electrode of the initialization transistor [T1 of Wang] by the signal input sub-circuit [[of Yamamoto]] under control of the reset signal [Reset of Wang];) 
	  	providing a reference signal provided at the reference signal terminal to the first node by the reset sub-circuit under control of the reset signal (as shown in Wang Figs. 1 and 3, the above modified Wang, as discussed in the rejection of claim 10, obviously renders providing a reference signal [ref of Wang] provided at the reference signal terminal [ref of Wang] to the first node [N2 of Wang] by the reset sub-circuit [T2 of Wang] under control of the reset signal [Reset of Wang];) and 
	  	discharging the storage sub-circuit under control of a signal at the first node and a signal at the control electrode of the driving transistor (see Wang at least Figs. 1 and 3, disclosing the storage sub-circuit [C1 of Wang] charged under control of a signal at the first node [N2] and a signal at the gate/control electrode of the driving transistor [T7];) and
	in the data writing phase, 
	  	providing the data signal to the first node by the data write sub-circuit under control of the scan signal (see Wang at least Figs. 1 and 3, disclosing, in the data writing phase during the second period “t2”, the data signal [Data] provided to the first node [N2] by the data write sub-circuit [T4] under a low level voltage of the scan signal Gate;) 
	  	electrically connecting the control electrode of the driving transistor and the second pole of the driving transistor by the compensation control sub-circuit under control of the scan signal (see Wang at least Figs. 1 and 3, disclosing, in the data writing phase, the control/gate electrode of the driving transistor [T7] electrically connected to the second pole of the driving transistor {T7] by the compensation control sub-circuit [T3] under control of the scan signal Gate;) and 
see Wang at least Figs. 1 and 3, disclosing, in the data writing phase, the storage sub-circuit [C1] charged under control of the signal at the first node [N2] and the signal at the control/gate pole of the driving transistor [T7].)
	Accordingly, the above modified Wang obviously renders all limitations of these claims.
	As per claim 22, see the discussion in the rejections of claims 1 and 10 for similar limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626